Case 1:15-cv-07433-LAP Document 1078-4 Filed 07/29/20 Page 1 of 10




                    EXHIBIT D
Case 1:15-cv-07433-LAP Document 1078-4 Filed 07/29/20 Page 2 of 10
Case 1:15-cv-07433-LAP Document 1078-4 Filed 07/29/20 Page 3 of 10
Case 1:15-cv-07433-LAP Document 1078-4 Filed 07/29/20 Page 4 of 10
Case 1:15-cv-07433-LAP Document 1078-4 Filed 07/29/20 Page 5 of 10
Case 1:15-cv-07433-LAP Document 1078-4 Filed 07/29/20 Page 6 of 10
Case 1:15-cv-07433-LAP Document 1078-4 Filed 07/29/20 Page 7 of 10
Case 1:15-cv-07433-LAP Document 1078-4 Filed 07/29/20 Page 8 of 10
Case 1:15-cv-07433-LAP Document 1078-4 Filed 07/29/20 Page 9 of 10
Case 1:15-cv-07433-LAP Document 1078-4 Filed 07/29/20 Page 10 of 10
